Title: To Thomas Jefferson from J. Phillipe Reibelt, 15 July 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 15 Juill. 1805.
                  
                  1) J’ai recû avanthier Vos deux reponses aux deux dernières Lettres, que j’ai pris la Libertè de Vous adresser a Federal City avant Votre depart pour Monticello.
                  Je Vous en presente mes remerciemens les plus respectueux; je suis particulierement et sensiblement touchè de la manière gracieuse, dont Vous avez bien voulu accueillir le Sujet de ma derniere.
                  Certainement, personne, qui que çe soit, ne peut etre penetrè d’un devouement respectueux plus pur pour Vous, que Moi — je dois donc me sentir bien heureux, d’avoir obtenú a çette Occasion (presque indiscrete) de Vous une preuve aussi evidente, de çe, que Vous me jugez digne de votre protection particuliére, même jusqu’au sein de votre Famille.
                  2) D’apres une Lettre recue de la Maison a Paris—le second transport (qui contiendra pour la plus grande partie çe que Vous avez commandè) pourra arriver ici vers la fin du Septembre; Mais elle ne peut pas envoÿer un autre Agent; j’ai donc, fermement decidè de ne pas continuer le demoralisant Metier de Marchand, pris le parti, de me remplacer pour l’administration de çe second transport et suivants par un francais—cidevant fonctionaire civil et militaire a S. Domingue, qui m’est generalement recommandè comme un homme instruit et honnête.
                  3) Je finirais çependant et en attendant les affaires du premier transport; et, comme je l’ai tout entierement debitè, et que je m’occuppe maintenant d’en expedier les Comptes definitifs et l’argent en resultant par la premiere occasion p. Europe, j’ose Vous prier, de vouloir me faire parvenir une Assignation ou sur la place d’ici ou sur çelle de Richemond pour le Montant de votre petit Compte çijoint.
                  4) Aussitot, que j’aurois remplis çette tache, je m’empresserais de me conformer a votre invitation gracieuse, et de Vous offrir personellement mes hommages a Monticello, dont je connois deja les beaux environs par un Voyage (forcè) en Etè 1803.
                  5) Je suis malgrè ma passion inveterée pour les Livres &c. bien aise, de quitter les occuppations desagreables de Marchand, cependant Content d’avoir fondè çet etablissement pour les Amateurs de la Litterature francaise, dont je ne suis pas un des derniers—je n’y regrette, en en Sortant, que la privation du bonheur, que cette profession me procurait jusqu’ici, de voir de tems en tems quelques lignes de votre Main, sans doute sous tous les rapports, la plus venerable pour Moi—donc une tres grande jouissance pour Mon Coeur.
                  6) Le Volume manquant du Bot. Cultiv. ne s’etant pas, comme je l’esperais, retrouvè, en vidant le Magazin, j’ai, pour ne pas Vous priver plus longtems de l’ensemble de çe bon Ouvrage, engagè un Compatriote Botaniste complaisant, de me rendre l’exemplaire, qu’il avoit pris a Mon Magazin, et ai remis les 2 Vol. qui doivent completter Votre exempl. au Stage pour Richmond, par lequel je ne doute pas, qu’ils ne Vous parviennent exactement.
                  Persistez—et je ne çessez jamais—je Vous prie, d’agreer mes sinceres et profonds hommages aussi favorablement que Vous le daigniez jusqu’ici gradatim, et soyez, je Vous supplie de plus, persuadè, que c’est necessairement la plus haute satisfaction, que puisse desirer en çe Monde un homme de mes principes et Sentimens, mor. et polit. inalterables, et inaltereès par aucune Circonstance depuis l’age de 15 ans, donc depuis presque 30 Ans.
                  
                     Reibelt.
                  
               